COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-11-00539-CR


Joshua Michael Smith                          §   From Criminal District Court No. 2

                                              §   of Tarrant County (1169857W)

v.                                            §   May 30, 2013

                                              §   Per Curiam

The State of Texas                            §   (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was some error in the trial court’s judgment. The judgment is modified to

delete “reparations in the amount of $2,836.00.” It is ordered that the judgment

of the trial court is affirmed as modified.


                                       SECOND DISTRICT COURT OF APPEALS


                                       PER CURIAM